Name: 2010/620/EU: Council Decision of 7Ã October 2010 on the signing of a Protocol to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, on a framework agreement between the European Union and the Kingdom of Morocco on the general principles for the participation of the Kingdom of Morocco in Union programmes
 Type: Decision
 Subject Matter: Africa;  EU institutions and European civil service;  European construction;  international affairs
 Date Published: 2010-10-19

 19.10.2010 EN Official Journal of the European Union L 273/1 COUNCIL DECISION of 7 October 2010 on the signing of a Protocol to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, on a framework agreement between the European Union and the Kingdom of Morocco on the general principles for the participation of the Kingdom of Morocco in Union programmes (2010/620/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union and, in particular, Article 217, in conjunction with Article 218(5) and the second subparagraph of Article 218(8) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 18 June 2007 the Council authorised the Commission to negotiate a Protocol to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part (1), on a framework agreement between the European Union and the Kingdom of Morocco on the general principles for the participation of the Kingdom of Morocco in Union programmes (hereinafter referred to as the Protocol) (2). (2) Those negotiations have been concluded to the satisfaction of the Commission. (3) As a result of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community. (4) Subject to its conclusion at a later date, the Protocol should be signed on behalf of the Union, HAS ADOPTED THIS DECISION: Article 1 The signing of the Protocol to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, on a framework agreement between the European Union and the Kingdom of Morocco on the general principles for the participation of the Kingdom of Morocco in Union programmes (hereinafter referred to as the Protocol) is hereby approved on behalf of the Union, subject to the conclusion of the Protocol. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol, on behalf of the Union, subject to its conclusion. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 7 October 2010. For the Council The President M. WATHELET (1) OJ L 70, 18.3.2000, p. 2. (2) The text of the Protocol will be published with the decision on its conclusion.